DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PG-Pub (US 20170178333 A1) in view of Suzuki US PG Pub (US 20150199589 A1).
Regarding Claim 1, Zhang teaches a system for image analysis(Fig.6), comprising:
a container recognition component (¶[0059], the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image.);a character recognition component(¶[0059],the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR), and then querying a local or remote database using that identifier in order to retrieve dimension and/or capacity data pertaining to the particular shipping container.);
and a 3D point cloud component(¶[0059], the computing system 600 determines the capacity of the shipping container based at least in part on the received 3D point cloud. Thus, the 3D point cloud may be indicative of the dimensions of the shipping container such that the capacity of the shipping container can be determined.);
wherein the container recognition component is configured to receive an image and produce one of three outputs based on analysis of the image such that the output corresponds to either a container is identified, further analysis is performed by the character recognition component, or further analysis is performed by the 3D point cloud component (¶[0059], The computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR), and then querying a local or remote database using that identifier in order to retrieve dimension and/or capacity data pertaining to the particular shipping container. The examiner interprets once the extracted wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
	Suzuki teaches wherein, responsive to the container recognition component not being able to produce the one of three outputs, the container recognition component is further configured to perform a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on previous frames to generate the best label recognition result for the moving object. In ¶[0078], mentions frame processing in which the operation of the majority unit is described further in ¶[0133])
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zhang in order to incorporate majority voting in case the recognition result is not able to identify the object of interest. One skilled in the art would have been motivated to modify Zhang in this manner in order to reduce the influence of a recognition error. (Suzuki, ¶[0144])
Regarding Claim 3, the combination of Zhang and Suzuki teaches the system of claim 1, wherein when the output is that a container is identified, further comprising: the container recognition component is further configured to identify, based on the analysis of the received image, a container type (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric identifier of the container to query a database for dimension data pertaining to the shipping container. And certainly other example implementations could be listed here as well. In the instant application the container type are differentiated by the dimensions of the container and in ¶[0034] of the prior art it mentions that different shipping containers have different shapes. The examiner interprets that once the alphanumeric identifier of the container is extracted by OCR and queried against a database to find the dimensional data relating to that container then the container type will be identified.).
Regarding Claim 4, the combination of Zhang and Suzuki teaches the system of claim 1, wherein when further analysis is performed by the character recognition component, further comprising: the character recognition component is configured to perform analysis on a subset of the image to identify alphanumeric characters. (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric 
Regarding Claim 5, the combination of Zhang and Suzuki teaches the system of claim 4, wherein the identified alphanumeric characters represent a container identifier code (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric identifier of the container to query a database for dimension data pertaining to the shipping container. And certainly other example implementations could be listed here as well. The examiner interprets that once the alphanumeric identifier is extracted by OCR, the extracted alphanumeric identifier will represent the container identifier code.).
Regarding Claim 6, the combination of Zhang and Suzuki teaches the system of claim 5, wherein the container identifier code represents an identifiable container type (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the ).
Regarding Claim 9, Zhang teaches a method for image analysis, comprising:
receiving, at a container recognition component, an image (¶[0059], the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image.);
analyzing, at the container recognition component, the image (¶[0059], the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR)); and
generating, at the container recognition component, an output that corresponds to either a container is identified, further analysis is performed by a character recognition component, or further analysis is performed by a 3D point cloud component (¶[0059], The computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR), and then .
Zhang does not explicitly teach and responsive to the container recognition component not being able to produce the one of three outputs, performing, at the container recognition component, a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
	Suzuki teaches and responsive to the container recognition component not being able to produce the one of three outputs, performing, at the container recognition component, a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on previous frames to generate the best label recognition result for the moving object. In ¶[0078], mentions frame processing in which the operation of the majority unit is described further in ¶[0133])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zhang in order to incorporate majority voting in case the recognition result is not 
Regarding Claim 12, the combination of Zhang and Suzuki teaches the method of claim 9, further comprising: identifying, at the container recognition component, a container type (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric identifier of the container to query a database for dimension data pertaining to the shipping container. And certainly other example implementations could be listed here as well. In the instant application the container type are differentiated by the dimensions of the container and in ¶[0034] of the prior art it mentions that different shipping containers have different shapes. The examiner interprets that once the alphanumeric identifier of the container is extracted by OCR and queried against a database to find the dimensional data relating to that container then the container type will be identified.).
Regarding Claim 13, the combination of Zhang and Suzuki teaches the method of claim 9, wherein when the output corresponds to further analysis is performed by the character recognition component, further comprising: analyzing, at the character recognition component, a subset of the image to identify alphanumeric characters (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier .
Regarding Claim 14, the combination of Zhang and Suzuki teaches the method of claim 13, wherein the identified alphanumeric characters represent a container identifier code (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric identifier of the container to query a database for dimension data pertaining to the shipping container. And certainly other example implementations could be listed here as well. The examiner interprets that once the alphanumeric identifier is extracted by OCR, the extracted alphanumeric characters will represent the container identifier code and will be queried against a database to obtain the container’s dimensional data which is used to identify the type of container.)
Regarding Claim 17, Zhang teaches a tangible machine-readable medium (Fig. 6, data storage 606 (that contains program instructions 608 and operational data 610)) comprising instructions for image analysis that, when executed, cause a machine to at least: receive an image(¶[0059], the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image.); analyze the image(¶[0059], the computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR)); and generate an output that corresponds to either a container is identified by a container recognition component, further analysis is performed by a character recognition component, or further analysis is performed by a 3D point cloud component(¶[0059], The computing system receives an optical image of the shipping container, and determines the capacity of the shipping container based at least in part on the received optical image. This could include determining actual dimensions of the shipping container from the optical image, and could instead or in addition include extracting an identifier of the shipping container from the optical image, perhaps using optical character recognition (OCR), and then querying a local or remote database using that identifier in order to retrieve dimension and/or capacity data pertaining to the particular shipping container. The examiner interprets once the extracted identifier is obtained from the image of the container by using optical character recognition (OCR ) to query a local or remote database the output will be data pertaining to the identity of the container and the dimension size could be used to determine the type of container.).
Zhang does not explicitly teach responsive to not being able to generate the output, performing a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames.
responsive to not being able to generate the output, performing a majority voting on previous N-frame recognition results, wherein the previous N-frame recognition results are based on a plurality of sequential frames. (¶[0041], The second warning condition represents a state in which the label recognition unit 205 has detected labels different in the recognition result (i.e., the different label recognition results 224) for a single moving object among moving objects detected by the moving object detection unit 203. ¶[0042], If the second warning condition has been established, the decision unit 212 decides by a majority voting the label type, and a price reduction amount, a discount rate, or the number of points. The examiner interprets that in the prior art if the label of the moving object can’t be detected then majority voting is being performed on previous frames to generate the best label recognition result for the moving object. In ¶[0078], mentions frame processing in which the operation of the majority unit is described further in ¶[0133])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Suzuki to Zhang in order to incorporate majority voting in case the recognition result is not able to identify the object of interest. One skilled in the art would have been motivated to modify Zhang in this manner in order to reduce the influence of a recognition error. (Suzuki, ¶[0144])
Regarding Claim 19, the combination of Zhang and Suzuki teaches the tangible machine-readable medium of claim 17, further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify alphanumeric characters utilizing the character recognition component (Zhang, ¶[0062] FIG. 8 depicts a shipping container having an optically readable identifier in accordance with some embodiments. In particular, FIG. 8 depicts a container 802, an indicia 804 (e.g., bar code or alphanumeric identifier), and an optical reader 806. There are several different types of optical readers 806 that may be used, such as a barcode scanner, a camera, and/or the like. In one embodiment, the optical reader 806 acquires an alphanumeric identifier of the container data using OCR. The computing system may then use that acquired alphanumeric identifier of the container to .
Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PG-Pub (US 20170178333 A1) in view of Suzuki US PG Pub (US 20150199589 A1) in view of Edwards et al. US Patent (US 10949635 B2).
Regarding Claim 2, while the combination of Zhang and Suzuki teaches the system of claim 1 wherein when the output is that a container is identified, further comprising: the container recognition component is further configured to identify the container, they don’t explicitly teach analyzing the received image with a machine learning algorithm 
Edwards teaches analyzing the received image with a machine learning algorithm ([Col 12, Lines 23-24], the package type detection monitor 206 determines the type of package that is imaged by the imaging system 103. [Col 12, lines 50-58], In one embodiment, an AI classification approach may be used to determine this information. As would be readily understood by a person of ordinary skill in the art, the AI classifier may be trained using data from known types of packages. The classification model generated by the AI classifier may be created by using a variety of different mathematical systems and processes. If an AI classifier is used, the model generated by the classifier may be used to determine package size and type. The examiner interprets that once the package type detection monitor receives the image from the imaging device it can incorporate a machine learning algorithm in order to identify the package.).
(Edwards, [Col 2, Lines 47-50])
Regarding Claim 11, while the combination of Zhang and Suzuki teaches the method of claim 9 and the container recognition component, but does not explicitly teach analyzing the image using a machine learning algorithm.
Edward teaches analyzing the image using a machine learning algorithm ([Col 12, Lines 23-24], the package type detection monitor 206 determines the type of package that is imaged by the imaging system 103. [Col 12, lines 50-58], In one embodiment, an AI classification approach may be used to determine this information. As would be readily understood by a person of ordinary skill in the art, the AI classifier may be trained using data from known types of packages. The classification model generated by the AI classifier may be created by using a variety of different mathematical systems and processes. If an AI classifier is used, the model generated by the classifier may be used to determine package size and type. The examiner interprets that once the package type detection monitor receives the image from the imaging device it can incorporate a machine learning algorithm in order to identify the package.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Edwards to Zhang and Suzuki in order to analyze the received image with a machine learning algorithm. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to eliminate or reduce occurrences of errors or inefficiencies while processing data. (Edwards, [Col 2, Lines 47-50]).
Regarding Claim 18, while the combination of Zhang and Suzuki teaches the tangible machine-readable medium of claim 17, they don’t explicitly teach further comprising instructions that, when executed, cause the machine to at least: analyze the image using a machine learning algorithm utilizing the container recognition component.
Edwards teaches further comprising instructions that, when executed, cause the machine to at least: analyze the image using a machine learning algorithm utilizing the container recognition component([Col 12, Lines 23-24], the package type detection monitor 206 determines the type of package that is imaged by the imaging system 103. [Col 12, lines 50-58], In one embodiment, an AI classification approach may be used to determine this information. As would be readily understood by a person of ordinary skill in the art, the AI classifier may be trained using data from known types of packages. The classification model generated by the AI classifier may be created by using a variety of different mathematical systems and processes. If an AI classifier is used, the model generated by the classifier may be used to determine package size and type. In the instant application the container types are differentiated by the dimensions of the container and the 3D point cloud component is used to obtain the dimensions of the container in order to determine the container type. As seen in [Col 12, Lines 26-30] the package type detection monitor uses the three dimensional data of the package to determine the package type. The examiner interprets that the package type monitor will analyze the image and incorporate machine learning algorithm is trained using the package’s dimensional data in order to determine the type of package.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Edwards to Zhang and Suzuki in order to analyze the received image with a machine learning algorithm. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to eliminate or reduce occurrences of errors or inefficiencies while processing data. (Edwards, [Col 2, Lines 47-50]).
Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PG-Pub (US 20170178333 A1) in view of Suzuki US PG Pub (US 20150199589 A1) in view of Dholakia et al. US Patent (US 10867275 B1)..
Regarding Claim 7, while the combination of Zhang and Suzuki teaches the system of claim 1, they don’t explicitly teach wherein when further analysis is performed by the 3D point cloud component, further comprising: the 3D point cloud component is configured to perform analysis on a subset of the image to identify a container ceiling attribute  
Dholakia teaches wherein when further analysis is performed by the 3D point cloud component, further comprising: the 3D point cloud component is configured to perform analysis on a subset of the image to identify a container ceiling attribute ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zhang and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zhang and Suzuki in (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 8, the combination of Zhang, Suzuki and Dholakia teaches the system of claim 7, where Dholakia further teaches wherein the 3D point cloud component is configured to identify, based on the container ceiling attribute, a container type ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the instant application the container types are differentiated by the dimensions of the container and once the dimensions are identified then the type of container is also identified. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type).  
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zhang and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 15, while the combination of Zhang and Suzuki teaches the method of claim 9, wherein when the output corresponds to further analysis is needed by the character recognition component (¶[0062]),  they don’t explicitly teach further comprising: analyzing, at the 3D point cloud component, a subset of the image to identify a container ceiling attribute.
Dholakia teaches further comprising: analyzing, at the 3D point cloud component, a subset of the image to identify a container ceiling attribute. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type.)  
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zhang and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 16, the combination of Zhang, Suzuki and Dholakia teaches the method of claim 15,  wherein the 3D point cloud component is configured to identify, based on the container ceiling attribute, a container type. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the instant application the container types are differentiated by the dimensions of the container and once the dimensions are identified then the type of container is also identified. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zhang and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Regarding Claim 20, while the combination of Zhang and Suzuki teaches the tangible machine-readable medium of claim 17, they don’t explicitly teach further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify a container ceiling attribute utilizing the 3D point cloud component.
further comprising instructions that, when executed, cause the machine to at least: analyze a subset of the image to identify a container ceiling attribute utilizing the 3D point cloud component. ([Col 10, Lines 35-46], Referring next to FIGS. 5A-5C, shown are example orientations of a package 106 (FIG. 1) that can be considered by the package loading system 100 according to various embodiments of the present disclosure. For example, each space 115 on a wall can be viewed by the sensing subsystem 239 (FIG. 2) in the form of point cloud data. Based on this information, X, Y, and Z coordinates can be identified. Using classical coordinate geometry, the axial coordinates can provide an approximate volume for each empty space 115, and a type of package 106 and an orientation of the package 106 that would fit well in the empty space 115 can be determined. The examiner interprets that the ceiling attribute relates to the dimensions of the container obtained by the 3D point cloud and those dimensions of length, width and height are used to identify the type of container. In the prior art cited the point cloud data obtained relates to the dimensions of the package which is shaped like a container and the dimensions obtained by the point cloud are used to identify the package type.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Dholakia to Zhang and Suzuki in order to obtain a ceiling attribute of the container into to determine the type of container. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to accurately determine the dimensions of the package to improve cubic efficiently. (Dholakia, Col 2, [Lines 25-30])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PG-Pub (US 20170178333 A1) in view of Suzuki US PG Pub (US 20150199589 A1) in view of Salvador et al. US PG-Pub (US 20140254951 A1).
Regarding Claim 10, while the combination of Zhang and Suzuki teaches the method of claim 9, they don’t explicitly teach further comprising: filtering, at a coherent constraint component, a sequence of images including the received image based on a temporal coherence constraint to remove recognition errors.
Salvador teaches further comprising: filtering, at a coherent constraint component, a sequence of images including the received image based on a temporal coherence constraint to remove recognition errors (¶[0022] The present invention proposes an improved solution for deblurring an image from a sequence of images. The motion of each pixel in each video frame in a video sequence is robustly estimated by block matching using the two temporally neighboring frames and by posterior filtering with a temporal coherence filter, a median filter, and a low-pass filter. The estimated motion is used for modeling the spatially varying PSF for each pixel. Using the PSFs a deblurred estimate is obtained from the input frame and the motion estimate of each pixel is improved, preferably by back-projecting the deblurred estimate of the image, until the spatially varying PSF estimate converges under a set of rules. As seen in Fig. 4, the prior art filters a sequence of images obtained with a temporal coherence filter and median and low pass filter to remove the blur in the images obtained.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Salvador to Zhang and Suzuki in order to filter the sequence of images with based on a coherent constraint into to remove recognition errors. One skilled in the art would have been motivated to modify Zhang and Suzuki in this manner in order to provide a solution for deblurring an image from a sequence of images. (Salvador, ¶[0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN M CONNER/Primary Examiner, Art Unit 2663